DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2006/0169388A1) (hereafter Shimizu) in view of Takada (JP-10-323620A).
	With respect to claim 1, Shimizu teaches an ultrasonic joining apparatus joining a plurality of works stacked between a first member (tip) and a second member (anvil) arranged at a position facing the first member by vibrating the first member by an ultrasonic vibration in which a vibration component in a first direction perpendicular to a direction in which the first member presses and a vibration component in a second direction orthogonal to the first direction are combined (figures), the ultrasonic joining apparatus comprising: an ultrasonic 
	With respect to claim 1, Shimzu does not teach a detachable vibration adjustment member is attached to a position not interfering with the first member of the tip portion, and an attachment portion to which the vibration adjustment member is attached is provided at least at a position opposite to the first member with respect to a center of the tip portion of the ultrasonic vibration transmitting portion. 
However, Takada teaches a detachable vibration adjustment member (8) is attached to a position not interfering with the first member of the tip portion, and an attachment portion to which the vibration adjustment member is attached is provided at least at a position opposite to the first member with respect to a center of the tip portion of the ultrasonic vibration transmitting portion (abstract; figure 1; and paragraph 10 of the machine translation).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the weight of Takada on the apparatus of Shimzu in order to achieve the desired vibratory motion.
With respect to claim 6, Shimzu teaches wherein the first member is a joining tip, and the second member is an anvil (paragraphs 32-33). 

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2006/0169388A1) (hereafter Shimizu) in view of Akiike et al. (US 5,540,487).
	With respect to claim 1, Shimizu teaches an ultrasonic joining apparatus joining a plurality of works stacked between a first member (tip) and a second member (anvil) arranged at a position facing the first member by vibrating the first member by an ultrasonic vibration in which a vibration component in a first direction perpendicular to a direction in which the first 
	With respect to claim 1, Shimzu does not teach a detachable vibration adjustment member is attached to a position not interfering with the first member of the tip portion, and an attachment portion to which the vibration adjustment member is attached is provided at least at a position opposite to the first member with respect to a center of the tip portion of the ultrasonic vibration transmitting portion. 
However, Akiike teaches a detachable vibration adjustment member (20) is attached to a position not interfering with the first member of the tip portion, and an attachment portion to which the vibration adjustment member is attached is provided at least at a position opposite to the first member with respect to a center of the tip portion of the ultrasonic vibration transmitting portion (figure 1; and column 4, lines 4-22).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the weight of Akiike on the apparatus of Shimzu in order to achieve balance.
With respect to claim 6, Shimzu teaches wherein the first member is a joining tip, and the second member is an anvil (paragraphs 32-33). 

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2006/0169388A1) (hereafter Shimizu) in view of Hirano (JP-05235116A).
	With respect to claim 1, Shimizu teaches an ultrasonic joining apparatus joining a plurality of works stacked between a first member (tip) and a second member (anvil) arranged at a position facing the first member by vibrating the first member by an ultrasonic vibration in 
	With respect to claim 1, Shimzu does not teach a detachable vibration adjustment member is attached to a position not interfering with the first member of the tip portion, and an attachment portion to which the vibration adjustment member is attached is provided at least at a position opposite to the first member with respect to a center of the tip portion of the ultrasonic vibration transmitting portion. 
However, Hirano teaches a detachable vibration adjustment member (3a, 3b) is attached to a position not interfering with the first member of the tip portion, and an attachment portion to which the vibration adjustment member is attached is provided at least at a position opposite to the first member with respect to a center (broadest reasonable interpretation) of the tip portion of the ultrasonic vibration transmitting portion (figures; and paragraphs 24-28 of the machine translation).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to the tip attachment means of Hirano on the apparatus of Shimzu in order to firmly hold the tool.
With respect to claim 2, Hirano teaches wherein two or more of the attachment portions are provided at the tip portion of the ultrasonic vibration transmitting portion, and the vibration adjustment member is attached to each of the two or more of the attachment portions (figure 4).
With respect to claim 3, Hirano teaches wherein two or more of the attachment portions to which the vibration adjustment members are attached are provided at symmetrical positions 
With respect to claim 4, Hirano teaches wherein the attachment portion is a recess portion or a hole portion, and a female screw thread is formed in the recess portion or the hole portion and the vibration adjustment member has a male screw portion (figures; and paragraphs 24-28 of the machine translation).  Note that the two screws in Hirano would intrinsically mate to a female screw thread.
With respect to claim 6, Shimzu teaches wherein the first member is a joining tip, and the second member is an anvil (paragraphs 32-33). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimzu and Hirano as applied to claims 1 and 4 above, and further in view of Kyomasu et al. (US 6,135,338) (hereafter Kyomasu).
With respect to claim 5, Shimzu and Hirano do not teach a spacer capable of adjusting a weight (the washer of Kyomasu intrinsically has weight), wherein the spacer is arranged between the vibration adjustment member and an outer periphery of the ultrasonic vibration transmitting portion (figures 1-4B; and column 2, line 66-column 3, line 6).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the washer of Kyomasu in the collective apparatus of Shimzu and Hirano in order to keep the screw from loosening or to distribute the load from the screw head over a larger area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735